Civil action to vacate foreclosure deed.
Appropriate issues were submitted to the jury and answered in favor of the defendant. From judgment thereon plaintiffs appealed.
This case was here on a former appeal. See Hawkins v. Land Bank,221 N.C. 73, 18 S.E.2d 823, where the essential facts are stated. This appeal should have been docketed at the Spring Term. Rule 5, 221 N.C. 546. Be that as it may, the jury has decided the controverted facts in favor of the defendant. The exceptive assignments of error relied upon by the plaintiffs are without substantial merit. The judgment entered must be sustained.
No error. *Page 859